HEFLIN, Chief Justice (dissenting) :
I agree with the portion of Justice Coleman’s dissenting opinion which states that Mr. Hadley is being deprived of the equal protection of law under the preferred treatment status given to indigent appellants in the Court of Criminal Appeals. While a consideration of the merits of such preferred treatment is not properly before this Court, I wish to make the observation that one of the purposes of the constitutional requirements pertaining to providing indigent appellants with counsel, transcript, and other benefits was for the purpose of putting such indigent appellants on an equal footing with non-indigent appellants in criminal cases. Where preferred treatment is given, naturally a discrimination occurs.